Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 28 November 2020.  Claims 1-9, 11 and 15-20 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 5, 8, 9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2018/0189017 A1) in view of Przybylski et al. (US 2018/0262573 A1) and further in view of Lawson et al. (US 2016/0112475 A1).

Claim 1. Ghafourifar discloses a method, comprising: 
receiving, by first network equipment comprising a processor, service request data representative of a request for a service from second network equipment, the network contains wireless devices (P. 0020), such as a mobile phone (P. 0042), providing access to third party services that provide an API for interacting with the third party services (P. 0051), a user of device A requests to add functionality to device A and subsequently modifying the user interface of the device A to provide the functionality to the user (P. 0062), storing the request to add functionality to and modify the UI of device A as an event in a token at a server; transmitting the token to device B (P. 0063), modifying the UI of device B to provide the added functionality; the device B generates an event indicating the added functionality to and change to the UI of device B (P. 0064)
receiving, by the first network equipment device, the service, adding the functionality to and changing the UI of device B (P. 0064), 
wherein the service modifies a graphical user interface associated with a presentation layer, resulting in a modified graphical user interface, adding the functionality to and changing the UI of device B (P. 0064).

Ghafourifar does not disclose microservice request data representative of a request for a microservice, as disclosed in the claims.  However, in the same field of invention, Przybylski discloses receiving a value for point data (P. 0089) the point data collected from an algorithm as a service (A3S) platform (P. 0239) algorithms drive a platform consisting of a context, a kernel and a sequencer (P. 0299) which can run as microservices (P. 0301).  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine microservice request data representative of a request for a microservice with the teachings of Ghafourifar.  One would have been motivated to combine microservice request data representative of a request for a microservice with the teachings of Ghafourifar in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).


wherein the microservice request data comprises widget data representative of a requested widget, as disclosed in the claims.  However, in the same field of invention, Przybylski discloses generating and updating a live dashboard includes generating a widget by binding a graphic element to a widget of the live dashboard, and binding a data point to the widget, receiving a value for the data point, and displaying the widget in the live dashboard, the widget including an indication of the value for the data point (P. 0089) the rapid deployment suite (RDS) can include a service to create generic live dashboards (P. 0308) the dashboard service can be configured to host interfaces that include widgets generated by the application designer (P. 0316) A widget is generated by binding a graphic element to a widget of the live dashboard, and binding a data point to the widget.  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the microservice request data comprises widget data representative of a requested widget with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine wherein the microservice request data comprises widget data representative of a requested widget with the teachings of Ghafourifar and Przybylski in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

equipment, the microservice request data to an integration layer; in response to sending the microservice request data to the integration layer, receiving, by the first network equipment, the microservice from the integration layer; wherein the microservice modifies a graphical user interface, as disclosed in the claims.  That is, Ghafourifar discloses service data or functionality data but not microservices data, and Ghafourifar discloses that when the device B receives the token from device A to add the functionality, or service, the functionality, or service, is added and the UI or Device B, but Ghafourifar does not disclose that this functionality, or service, is added by an integration layer as a result of a request.  However, Przybylski discloses generating and updating a live dashboard includes generating a widget by binding a graphic element to a widget of the live dashboard, and binding a data point to the widget (P. 0089) the graphical element can be a Scalable Vector Graphic (SVG) file (P. 0092) the operation of the data points and widgets are driven by an algorithm as a service (AS3) platform (P. 0239) including algorithms (P. 0299) that run as microservices (P. 0301) the dashboard can display the SVGs and gather values for the data points to be displayed in the widgets that the SVGs are bound to (P. 0488) Microservices drive the operation of updating the widgets in the live dashboard and the values of the plurality of data points are integrated to be displayed by the widget SVGs of .  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to receiving the microservice request data, sending, by the first network equipment, the microservice request data to an integration layer; in response to sending the microservice request data to the integration layer, receiving, by the first network equipment, the microservice from the integration layer; wherein the microservice modifies a graphical user interface with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine in response to receiving the microservice request data, sending, by the first network equipment, the microservice request data to an integration layer; in response to sending the microservice request data to the integration layer, receiving, by the first network equipment, the microservice from the integration layer; wherein the microservice modifies a graphical user interface with the teachings of Ghafourifa and Przybylski in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

Ghafourifar does not disclose wherein the graphical user interface is associated with a domain, as disclosed in the claims.  However, Ghafourifar discloses that the pane can receive messages from people, a smart, i.e., Internet-enabled, device, or a third-party service that provides an API or other interface allowing a client device to interact with its services (P. 0051) While the different sources of messages could .  Przybylski further discloses data points provide data from a variety of system data stores corresponding to various systems or processes (P. 0291) wherein each subsystem or process is associated with a domain (Table 4) the sources associated with the disclosed data points can be represented by various subsystems, enterprise control applications and/or monitoring and reporting applications (Fig. 4) The dashboard in Przybylski is dynamically updated based on the widgets generated by binding graphical elements to widgets of the live dashboard, and binding data points to the widgets, the data point being a data point of a subsystem, therefore, depending on the selected widgets and data points, the dashboard can be configured for specific domains.  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the graphical user interface is associated with a domain with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine wherein the graphical user interface is associated with a domain with the teachings of Ghafourifar and Przybylski to make Ghafourifar more adaptable by allowing the specific functionality that may be associated with a particular service to be configured according to the requirements of the particular function.

in response to receiving the microservice from the integration layer, formatting, by the first network equipment, the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface, as disclosed in the claims.  However, Przybylski discloses generating a widget by binding the graphic element received from the user to a widget of the live dashboard, binding a data point to the widget based on a user selection via the dashboard designer interface, receiving a value for the data point, and displaying the widget in the live dashboard, the widget including an indication of the value for the data point (P. 0089) wherein a widget may include an opacity as a function of the value for the data point (P. 0093) or a widget may be characterized by a color (P. 0094) Since widgets are bound to the equivalent of microservices and widgets can be formatted for specific data displays in dynamic dashboards, widgets are formatted for a modified graphical user interface.  Therefore, considering the teachings of Ghafourifa and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to receiving the microservice from the integration layer, formatting, by the first network equipment, the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface with the teachings of Ghafourifa and Przybylski.  One would have been motivated to combine in response to receiving the microservice from the integration layer, formatting, by the first network equipment, the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface with the teachings of Ghafourifa and Przybylski in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

Ghafourifar does not disclose in response to formatting the modified graphical user interface, isolating, by the first network equipment, the formatted graphical user interface to test the formatted graphical user interface, as disclosed in the claims.  However, Przybylski discloses in designing a dashboard, a user may select a specific page for a specific widget, select various points to be connected with the widget, in order to configure the selected widget (P. 0486) a user can view the selected widget within one display pane, display the page associated with the selected widget in another display pane, and display a point associated with the selected widget in yet another pane (P. 0487) once the edits and updates are made, the user can deploy the dashboard (P. 0488) The specific widget may be selected, apart from other widgets, when configuring and editing the live dashboard, thereby, effectively isolating a widget during editing and configuration; the process of configuring, editing and updating a specific widget prior to deploying the dashboard is analogous to the claimed “test[ing] the formatted graphical user interface”.  Therefore, considering the teachings of Ghafourifa and combine in response to formatting the modified graphical user interface, isolating, by the first network equipment, the formatted graphical user interface to test the formatted graphical user interface with the teachings of Ghafourifa and Przybylski.  One would have been motivated to combine in response to formatting the modified graphical user interface, isolating, by the first network equipment, the formatted graphical user interface to test the formatted graphical user interface with the teachings of Ghafourifa and Przybylski in order to allow a user to more efficiently create a user interface (live dashboard) by focusing on one element at a time and avoid confusion that could be caused by presenting other widgets that are not relevant to the user’s current interest.

Ghafourifar does not disclose wherein the isolating comprises precluding a user access to the graphical user interface, as disclosed in the claims.  However, in the same field of invention, Lawson discloses correlating usage of a micro-service to a user by registering an entity that preferably includes registering a developer account (i.e., an account) (P. 0061) security, usage restrictions and other account-scoped controls can additionally be scoped to particular subaccounts (P. 0075) ephemeral credentials have functional limits such as feature limits, and other suitable limits (P. 0161) That is, different (sub)accounts are restricted/limited in what features and controls are made available to each (sub)account; the combination of Przybylski and Lawson restrict the testing of the .  Therefore, considering the teachings of Ghafourifar, Przybylski, and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the isolating comprises precluding a user access to the graphical user interface with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine wherein the isolating comprises precluding a user access to the graphical user interface with the teachings of Ghafourifar and Przybylski to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 2. Ghafourifar, Przybylski and Lawson disclose the method of claim 1, and Ghafourifar further discloses sending, by the first network equipment, the modified graphical user interface to third network equipment for display by the third network equipment, the change token is propagated to additional devices (P.s 0061, 0063).

Claim 3. Ghafourifar, Przybylski and Lawson disclose the method of claim 2, and Ghafourifar further discloses in response to receiving the microservice request data, authenticating, by the first network equipment, a user identity associated with the second network equipment, the user is authenticated on device B (P. 0032).

equipment, receiving, by the first network equipment, interface data associated with the third network device from the integration layer, the change token is propagated to additional devices (P.s 0061, 0063), a user of device A requests to add functionality to device A and subsequently modifying the user interface of the device A to provide the functionality to the user (P. 0062), storing the request to add functionality to and modify the UI of device A as an event in a token at a server; transmitting the token to device B (P. 0063), modifying the UI of device B to provide the added functionality; the device B generates an event indicating the added functionality to and change to the UI of device B (P. 0064) As each device adds the functionality, i.e. service, and updates the UI, each device generates an event that the functionality has been added and the user interface has been updated.  

Claim 8. Ghafourifar discloses the system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving service request data associated with a request for a service from network equipment, the network contains wireless devices (P. 0020), such as a mobile phone (P. 0042), providing access ; 
receiving the service, adding the functionality to and changing the UI of device B (P. 0064); 
in response to receiving the service from the integration layer, modifying a user interface associated with a presentation layer, resulting in a modified user interface, adding the functionality to and changing the UI of device B (P. 0064).

Ghafourifar does not disclose receiving microservice request data associated with a request for a microservice, as disclosed in the claims.  However, in the same field of invention, Przybylski discloses receiving a value for point data (P. 0089) the point data collected from an algorithm as a service (A3S) platform (P. 0239) algorithms drive a platform consisting of a .  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving microservice request data associated with a request for a microservice with the teachings of Ghafourifar.  One would have been motivated to combine receiving microservice request data associated with a request for a microservice with the teachings of Ghafourifar in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

Ghafourifar does not disclose wherein the microservice request data comprises widget data representative of a requested widget, as disclosed in the claims.  However, in the same field of invention, Przybylski discloses generating a widget by binding the graphic element received from the user to a widget of the live dashboard, binding a data point to the widget based on a user selection via the dashboard designer interface, receiving a value for the data point, and displaying the widget in the live dashboard, the widget including an indication of the value for the data point (P. 0089) the algorithm as a service (A3S) platform can use a sequencer, to implement running kernels, a context, and a sequence to collect data points (P. 0239) an enterprise integration layer can be configured to serve clients or local applications with information and services to support a .  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the microservice request data comprises widget data representative of a requested widget with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine wherein the microservice request data comprises widget data representative of a requested widget with the teachings of Ghafourifar and Przybylski in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

Ghafourifar does not disclose in response to receiving the microservice request data, sending the microservice request data to an integration layer to facilitate the request for the microservice; in response to sending the microservice request data to the That is, Ghafourifar discloses service data or functionality data but not microservices data, and Ghafourifar discloses that when the device B receives the token from device A to add the functionality, or service, the functionality, or service, is added and the UI or Device B, but Ghafourifar does not disclose that this functionality, or service, is added by an integration layer as a result of a request.  However, Przybylski discloses generating and updating a live dashboard includes generating a widget by binding a graphic element to a widget of the live dashboard, and binding a data point to the widget (P. 0089) the graphical element can be a Scalable Vector Graphic (SVG) file (P. 0092) the operation of the data points and widgets are driven by an algorithm as a service (AS3) platform (P. 0239) including algorithms (P. 0299) that run as microservices (P. 0301) the dashboard can display the SVGs and gather values for the data points to be displayed in the widgets that the SVGs are bound to (P. 0488) Microservices drive the operation of updating the widgets in the live dashboard and the values of the plurality of data points are integrated to be displayed by the widget SVGs of the dashboard.  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having combine in response to receiving the microservice request data, sending the microservice request data to an integration layer to facilitate the request for the microservice; in response to sending the microservice request data to the integration layer, receiving the microservice from the integration layer; in response to receiving the microservice from the integration layer, modifying a user interface associated with a presentation layer, resulting in a modified user interface with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine in response to receiving the microservice request data, sending the microservice request data to an integration layer to facilitate the request for the microservice; in response to sending the microservice request data to the integration layer, receiving the microservice from the integration layer; in response to receiving the microservice from the integration layer, modifying a user interface associated with a presentation layer, resulting in a modified user interface with the teachings of Ghafourifar and Przybylski in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

Ghafourifar does not disclose in response to receiving the microservice from the integration layer, formatting the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface, as disclosed in the claims.  However, Przybylski discloses generating a widget by binding the graphic element received from the user to a widget .  Therefore, considering the teachings of Ghafourifar and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to receiving the microservice from the integration layer, formatting the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface with the teachings of Ghafourifar and Przybylski.  One would have been motivated to combine in response to receiving the microservice from the integration layer, formatting the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface with the teachings of Ghafourifar and Przybylski in order to provide a more robust and efficient method for iteratively developing algorithms including building the algorithm, deploying the algorithm, making changes to the algorithm, and then repeating the process (Przybylski: P. 0003).

formatting the modified graphical user interface, isolating the formatted modified user interface to test the formatted modified user interface, as disclosed in the claims.  However, Przybylski discloses in designing a dashboard, a user may select a specific page for a specific widget, select various points to be connected with the widget, in order to configure the selected widget (P. 0486) a user can view the selected widget within one display pane, display the page associated with the selected widget in another display pane, and display a point associated with the selected widget in yet another pane (P. 0487) once the edits and updates are made, the user can deploy the dashboard (P. 0488) The specific widget may be selected, apart from other widgets, when configuring and editing the live dashboard, thereby, effectively isolating a widget during editing and configuration; the process of configuring, editing and updating a specific widget prior to deploying the dashboard is analogous to the claimed “test[ing] the formatted graphical user interface”.  Therefore, considering the teachings of Ghafourifa and Przybylski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to formatting the modified graphical user interface, isolating the formatted modified user interface to test the formatted modified user interface with the teachings of Ghafourifa and Przybylski.  One would have been motivated to in response to formatting the modified graphical user interface, isolating the formatted modified user interface to test the formatted modified user interface with the teachings of Ghafourifa 

Ghafourifar does not disclose wherein the isolating comprises terminating an access to the user interface associated with a business domain, as disclosed in the claims.  However, in the same field of invention, Lawson further discloses the resource management system can preferably instantiate more MSCP resources or other services, suspend resources, or terminate service instances. In one variation, a usage model is generated for at least a set of active accounts of the platform (P. 0054) correlating usage of a micro-service to a user by registering an entity that preferably includes registering a developer account (i.e., an account) (P. 0061) and event trigger can cause ending all active communication sessions serviced by an MSCP instance (P. 0060) security, usage restrictions and other account-scoped controls can additionally be scoped to particular subaccounts (P. 0075) ephemeral credentials may cause a user’s session to be terminate, and further, ephemeral credentials have functional limits such as feature limits, and other suitable limits (P. 0161) upon detecting a non-allowed usage pattern, the associated subset of usage can be limited, including preventing future interactions, ending current sessions, throttling or reducing the servicing rate or the bandwidth, feature limitations (P. .  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the isolating comprises terminating an access to the user interface associated with a business domain with the teachings of Ghafourifa and Przybylski.  One would have been motivated to combine wherein the isolating comprises terminating an access to the user interface associated with a business domain with the teachings of Ghafourifa and Przybylski to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 9. Ghafourifar, Przybylski and Lawson disclose the system of claim 8, and Ghafourifar further discloses the network equipment is first network equipment, the network contains wireless devices (P. 0020), such as a mobile phone (P. 0042) and Lawson further discloses through providing a micro communication service within a multitenant communication platform, other communication primitive as a service (CPaaS) features in areas such as security, metering, logging, billing, programmatic integration, quality control, fraud and policy enforcement, multi-modal capabilities, dynamic resource scaling, and other suitable aspects may be enables (P. 0035) correlating .  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations further comprise: transmitting the modified equipment associated with a billing domain with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the operations further comprise: transmitting the modified user interface to second network equipment associated with a billing domain with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 13. Ghafourifar, Przybylski and Lawson disclose the system of claim 8, and Ghafourifar discloses providing access to third party services that provide an API for interacting with the third party services (P. 0051) and Lawson further discloses through providing a micro communication service within a multitenant communication platform, other communication primitive as a service (CPaaS) features in areas such as security, metering, logging, billing, programmatic integration, quality control, fraud and policy enforcement, multi-modal capabilities, dynamic resource scaling, and other suitable aspects may be enables (P. 0035) responsively executing a callback URI event is one particular type of programmatic mechanism that can function to provide a mechanism for integrating with applications outside of the MSCP, a callback URI is a configured URI of a resource controlled (or at least selected) by a developer of the outside application or service, that can be used when delegating particular decisions .  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the microservice request data is first microservice request data, wherein the integration layer is a first integration layer, and wherein the operations further comprise: in response to receiving domain data associated with a billing domain, sending second microservice request data to a second integration layer with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the microservice request data is first microservice request data, wherein the integration layer is a first integration layer, and wherein the operations further comprise: in response to receiving domain data associated with a billing domain, sending second with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 14. Ghafourifar, Przybylski and Lawson disclose the system of claim 13, and Ghafourifar discloses providing access to third party services that provide an API for interacting with the third party services (P. 0051) and and Lawson further discloses through providing a micro communication service within a multitenant communication platform, other communication primitive as a service (CPaaS) features in areas such as security, metering, logging, billing, programmatic integration, quality control, fraud and policy enforcement, multi-modal capabilities, dynamic resource scaling, and other suitable aspects may be enables (P. 0035) responsively executing a callback URI event is one particular type of programmatic mechanism that can function to provide a mechanism for integrating with applications outside of the MSCP, a callback URI is a configured URI of a resource controlled (or at least selected) by a developer of the outside application or service, that can be used when delegating particular decisions to an outside application server (P. 0107) the system 1300 can include additional media service integration interface mechanisms (e.g., 1380), which function to enable supplemental .  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the second integration layer comprises the microservice in addition to the first integration layer with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the second integration layer comprises the microservice in addition to the first integration layer with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim(s) 15 is/are directed to non-transitory machine-readable medium (comprising executable instructions executed by a processor) claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 16. Ghafourifar, Przybylski and Lawson disclose the non-transitory machine-readable storage medium of claim 15, and Ghafourifar further discloses the user is authenticated on device B (P. 0032), the change token is propagated to additional devices (P.s 0061, 0063) and Lawson further discloses security, usage restrictions and other account-scoped controls can additionally be scoped to particular subaccounts (P. 0075) ephemeral credentials have functional limits such as feature limits, and other suitable limits (P. 0161) That is, different (sub)accounts are restricted/limited in what features and controls are made available to each (sub)account; the combination of Przybylski and Lawson restrict the testing of the user interface to specific (sub)accounts.  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the user identity is a first user identity, and wherein the network equipment is first network equipment, and wherein the operations further comprise: in response to a condition associated with a second user identity being determined to have been satisfied, sending the modified graphical interface to second network equipment with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine wherein the user identity is a first user identity, and wherein the network equipment is first network equipment, and wherein the operations further comprise: in response to a condition associated with a second user identity being determined to equipment with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 17. Ghafourifar, Przybylski and Lawson disclose the non-transitory machine-readable medium of claim 15, and Lawson further discloses usage accountability can be used in limiting and balancing usage of a particular entity, as the platform is preferably multitenant, usage is preferably balanced across multiple entities and rate limiting and action limits may be imposed at various times (P. 0053), multitenancy in the MSCP can include the usage of micro-service queues (e.g., the micro-service queue 410), which functions to throttle, balance, and manage resource usage within the MSCP (P. 0076) the analysis system preferably generates data for the resource allocator, a load balancer, and/or additionally the micro-service queue (P. 0080) responsively executing a callback URI event is one particular type of programmatic mechanism that can function to provide a mechanism for integrating with applications outside of the MSCP, a callback URI is a configured URI of a resource controlled (or at least selected) by a developer of the outside application or service, that can be used when delegating particular decisions to an outside application server (P. 0107) the system 1300 can include .  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations further comprise: facilitating balancing a load associated with microservices of the integration layer with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the operations further comprise: facilitating balancing a load associated with microservices of the integration layer with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 18. Ghafourifar, Przybylski and Lawson disclose the non-transitory machine-readable medium of claim 17, and Lawson further discloses usage accountability can be used in limiting and balancing usage of a particular entity, as the platform is preferably multitenant, usage is preferably balanced across multiple entities and rate limiting and action limits may be imposed at various times (P. 0053), multitenancy in the MSCP can include the usage of micro-service .  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the integration layer is a with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the integration layer is a first integration layer, and wherein the facilitating the balancing the load comprises offloading the request for the microservice to a second integration layer with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 19. Ghafourifar, Przybylski and Lawson disclose the non-transitory machine-readable medium of claim 15, and Lawson further discloses a media service system provides a scalable set of distributed media processing resources that facilitates one or more processes of a communication and is hosted in a remote computing environment (P. 0038).  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the access is a first access, and the microservice is stored in a database for a second access by the integration layer upon the request for the microservice with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine wherein the access is a first access, and the microservice is stored in a database for a second access by the integration layer upon the request for the microservice with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 20. Ghafourifar, Przybylski and Lawson disclose the non-transitory machine-readable medium of claim 15, and Ghafourifar further discloses the user is authenticated on device B (P. 0032), the change token is propagated to additional devices (P.s 0061, 0063) and Lawson further discloses sub-accounts of different users may inherit microservice policies of the parent account (P. 0048, 0049) to provide the capabilities of the parent to sub-accounts (P. 0136, 0137).  Therefore, considering the teachings of Ghafourifar, Przybylski and Lawson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the device associated with the user identity is a first device associated with a first user identity, and the operations further comprise: monitoring the request for the microservice in accordance with a security condition to determine that an authentication of a second user identity has been satisfied; and based on a determination that the security condition has been satisfied, facilitating access of a user interface to a second device associates with the second user identity with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine wherein the device associated with the user identity is a first device associated with a first user identity, and the operations further comprise: monitoring the request for the microservice in accordance with a security condition to determine that an second user identity has been satisfied; and based on a determination that the security condition has been satisfied, facilitating access of a user interface to a second device associates with the second user identity with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2018/0189017 A1) in view of Przybylski et al. (US 2018/0262573 A1) and Lawson et al. (US 2016/0112475 A1) and further in view of Maker et al. (US 2018/0026984 A1).

Claim 4. Ghafourifar, Przybylski and Lawson disclose method of claim 3, but do not disclose the microservice is a first microservice, wherein the request is a first request, and further comprising: based on a condition associated with the user identity being determined to have been satisfied, restricting, by the first network equipment, access to a second request for a second microservice, as disclosed in the claims.  However, in the same field of invention, Maker discloses an unauthenticated user is granted limited scope to a microservice via a token (P. 0024).  Therefore, considering the teachings of Ghafourifar, Przybylski, Lawson and Maker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the microservice is a first microservice, wherein the request is a first request, and further comprising: based on a condition associated with equipment, access to a second request for a second microservice with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the microservice is a first microservice, wherein the request is a first request, and further comprising: based on a condition associated with the user identity being determined to have been satisfied, restricting, by the first network equipment, access to a second request for a second microservice with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2018/0189017 A1) in view of Przybylski et al. (US 2018/0262573 A1) and Lawson et al. (US 2016/0112475 A1) and further in view of Clark (US 2012/0059875 A1).

Claim 6. Ghafourifar, Przybylski and Lawson disclose the method of claim 1, but do not disclose in response to the receiving the microservice from the integration layer, sending, by the first network equipment, microservice data associated with the microservice to a user identity, associated with a third network equipment, to be approved, as disclosed in the claims.  However, in the same field of invention, Clark discloses transmitting a user interface to a user device (Abstract), where only user interfaces are accepted by .  Therefore, considering the teachings of Ghafourifar, Przybylski, Lawson and Clark, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine disclose in response to the receiving the microservice from the integration layer, sending, by the first network equipment, microservice data associated with the microservice to a user identity, associated with a third network equipment, to be approved with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine disclose in response to the receiving the microservice from the integration layer, sending, by the first network equipment, microservice data associated with the microservice to a user identity, associated with a third network equipment, to be approved with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 7. Ghafourifar, Przybylski and Lawson disclose the method of claim 1, but do not disclose in response to the receiving the microservice request data, sending, by the first network equipment, the microservice request data to a user identity, associated with a third network equipment, to be approved, as disclosed in the claims.  However, in the same field of invention, Clark discloses transmitting a user interface to a user device (Abstract), where only user interfaces are accepted .  Therefore, considering the teachings of Ghafourifar, Przybylski, Lawson and Clark, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to the receiving the microservice request data, sending, by the first network equipment, the microservice request data to a user identity, associated with third network equipment, to be approved with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine in response to the receiving the microservice request data, sending, by the first network equipment, the microservice request data to a user identity, associated with third network equipment, to be approved with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2018/0189017 A1) in view of Przybylski et al. (US 2018/0262573 A1) and Lawson et al. (US 2016/0112475 A1) and further in view of Silver (US 2017/0161253 A1).

Claim 10. Ghafourifar, Przybylski and Lawson disclose the system of claim 9, but do not disclose the microservice is a discount user interface microservice applicable to the displaying an ecommerce user interface with categories including products, prices and discounts (P. 0082), where the architecture of the content platform and/or hosting services may incorporate microservices (P. 0113).  Therefore, considering the teachings of Ghafourifar, Przybylski, Lawson and Silver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the microservice is a discount user interface microservice applicable to the billing domain with the teachings of Ghafourifar, Przybylski and Lawson.  One would have been motivated to combine the microservice is a discount user interface microservice applicable to the billing domain with the teachings of Ghafourifar, Przybylski and Lawson to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 11. Ghafourifar, Przybylski, Lawson and Silver disclose the system of claim 10, and Silver discloses displaying an ecommerce user interface with categories including products, prices and discounts (P. 0082), where the architecture of the content platform and/or hosting services may incorporate microservices (P. 0113).  Therefore, considering the teachings of Ghafourifar, Przybylski, Lawson and Silver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the discount user interface microservice is a first discount user billing user interface to the second network equipment, receiving a second discount user interface microservice to modify the first discount user interface microservice with the teachings of Ghafourifar, Przybylski, Lawson and Silver.  One would have been motivated to combine the discount user interface microservice is a first discount user interface microservice, and wherein the operations further comprise: in response to transmitting the modified billing user interface to the second network equipment, receiving a second discount user interface microservice to modify the first discount user interface microservice with the teachings of Ghafourifar, Przybylski, Lawson and Silver to allow users to compose various micro (communication) services to fulfill a role of a communication primitive in a programmatic, flexible, and scalable manner (Lawson: Paragraph 0035).

Claim 12. Ghafourifar, Przybylski, Lawson and Silver disclose the system of claim 11, and Silver further discloses where the architecture of the content platform and/or hosting services may incorporate microservices (P. 0113).  Therefore, considering the teachings of Ghafourifar, Przybylski, Lawson and Silver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the second discount user interface microservice is received from the integration layer with the teachings of Ghafourifar, Przybylski, Lawson and Silver.  One would have been motivated to combine the second discount user interface microservice is received from the integration layer with the teachings of Ghafourifar, Przybylski, Lawson and Silver to allow users to compose .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Independent claim 1, as amended, recites in part:
... wherein the microservice request data comprises widget data representative of a requested widget; in response to receiving the microservice from the integration layer, formatting, by the first network equipment, the modified graphical user interface in accordance with the requested widget, resulting in a formatted modified graphical user interface . ..

New Prior art reference Przybylski has been combined with Ghafourifar for this limitation.  Przybylski discloses receiving a value for point data, the point data collected from an algorithm as a service (A3S) platform.  Algorithms drive a platform consisting of a context, a kernel and a sequencer, wherein the algorithms can run as microservices.  A live dashboard can be generated and updated, which includes generating a widget by binding a graphic element to a widget of the live dashboard, and binding a data point to the widget, receiving a value for the data point, and displaying the widget in the live dashboard.  The widget includes an indication of the value for the data point.  Generic 
Independent Claims 8 and 15 include similar amendments as Amended Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/12/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177